UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-1958


BRENDA BROWN,

                Plaintiff - Appellant,

          v.

GREEN SPRING VILLAGE INCORPORATED,

                Defendant – Appellee,

          and

ERICKSON RETIREMENT COMMUNITY GREEN SPRING VILLAGE,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-01043-LMB-TRJ)


Submitted:   July 30, 2010                 Decided:   August 16, 2010


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brenda Brown, Appellant Pro Se. Tyler Brown, JACKSON LEWIS LLP,
Reston, Virginia; Jennifer Anne Harper, JACKSON LEWIS LLP,
Vienna, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brenda Brown appeals the district court’s final order

granting    summary    judgment    to   Green   Spring       Village,   Inc.    on

Brown’s remaining claim under the Family Medical Leave Act.                     We

have     reviewed   the   record    and     find      no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Brown v. Green Spring Village, Inc., No. 1:08-cv-01043-

LMB-TRJ (E.D. Va. filed Aug. 21, 2009; entered Aug. 25, 2009).

We   dispense   with   oral   argument      because    the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2